550 S.E.2d 776 (2001)
353 N.C. 726
Martin J. GRAHAM and Lorene M. Templeton
v.
Fred L. MOCK and the Davidson County Board of Education.
No. 293P01.
Supreme Court of North Carolina.
July 19, 2001.
Stanley B. Sprague, Greensboro, for Martin Graham & Lorene Templeton.
David E. Inabinett, Lexington, for Fred Mock & Davidson Bd. of Educ.
Prior report: 143 N.C.App. 315, 545 S.E.2d 263.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiffs in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 19th day of July 2001."
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of July 2001."